AO 72A
(Rev. 8/82)

 

Case 2:19-cv-00035-LGW-BWC Document 12 Filed 04/06/21 Page 1 of 2

Su the United States District Court
For the Southern District of Georgia

Brunswick Dibision
HORACE COOK, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-cv-35
*
Vv. *
*
LINDA GETER, *
*
Respondent. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 10. Petitioner Horace Cook (“Cook”)
did not file Objections to this Report and Recommendation. In
fact, this Court’s mailing was returned to the Court with the
notation: “Return to Sender, Refused, Unable to Forward.” Dkt.
No. ll, p. 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DENIES Cook’s 28
U.S.C. § 2241 Petition, DIRECTS the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENIES

 
AO 72A
(Rev. 8/82)

 

 

Case 2:19-cv-00035-LGW-BWC Document 12 Filed 04/06/21 Page 2 of 2

Cook in forma pauperis status on appeal.

SO ORDERED, this day o day , 2021.
|

 

ON/ LISA GODBEY WOOD, JUDGE
ED STATES DISTRICT COURT
THERN DISTRICT OF GEORGIA

 
